DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on March 20, 2019 has been considered by the examiner.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claim 1 at line 4 and claim 15 at line 5, it is suggested to change “interlocked such that that the first” to --interlocked such that the first--.  The examiner notes that the same “that that” phrase is used throughout the specification and it is suggested to make similar changes thereto.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2010/0178547)
	For claim 1:  Li teaches a battery arrangement 10 comprising first and second battery modules 106A-106C (Li in [0066] each including a battery module housing 12 ([0036]), where adjacent surfaces of the battery module housings of the first and second battery modules are interlocked by a structure 26B. (Fig. 2, [0047])  Li discloses that such batteries are for electric vehicles ([0008], which teaches or at least suggests the battery arrangement being for an electrified vehicle.  
 	Li does not explicitly teach the first and second battery modules are configured to slide relative to one another.  However, the skilled artisan would find the slide configuration as obvious in Li in view of the side walls of the battery being “opposed keyed” in configuration where the only way for the side walls to engage is for the male key 38 to engage with the female key 44 by sliding. (Li in [0009], [0037], Fig. 2, Fig. 1C)  As to the sliding being in a transverse direction of the electrified vehicle, it is asserted that the sliding is in the vertical direction which would be traverse to the longitudinal direction of the vehicle.
 	For claim 3:  The adjacent surfaces include an aft surface of the battery module housing of the first battery module and a fore surface of the battery module housing of the second battery module. (Li in Fig. 2, [0043])
 	For claim 4:  The fore surface of the battery module housing of the second battery module includes a projection 26 received in a correspondingly-shaped slot 32 in the aft surface of the battery module housing of the first battery module. (Li in Fig. 1, [0043])  Li does not explicitly teach the projection as a T-shape.  However, such changes in shape would be obvious at least to the skilled artisan absent of a showing of unexpected results or evidence that a T-shape In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  To this end, Li discloses that other key shapes may be used which will achieve the 
same result. ([0044])
 	For claim 5:  It is asserted that the first and second battery modules each have a length extending in the transverse direction, i.e. its width.

Claims 6-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2010/0178547) in view of Kim (US 2010/0273035).
 	The teachings of Li are discussed above.
For claims 6 and 18:  Li does not explicitly teach the adjacent surfaces each including an elongated hole extending in the transverse direction.  However, Kim in the same field of endeavor teaches adjacent surfaces of battery modules having an elongated hole 187-(1-5) extending in a transverse direction. (Kim in Fig. 15, [0104-0108])  The skilled artisan would find obvious to modify Li with an elongated hole extending in the transverse direction.  The motivation for such a modification is to allow for conductive connection of current collectors. (Id.)
 	For claim 7:  In Kim, the connection is by a conductive wire, which teaches or at least suggests at least one flexible line passing through the elongated holes extending between battery modules. (Kim in [0092])
 	For claim 8:  In Kim, the flexible line is configured to connect the first battery module to the second battery module electronically. (Kim, Abstract)
 	For claim 9:  The prior art does not explicitly teach the elongated holes are at least as long as a sum of a maximum relative displacement of the first and second battery modules and of a thickness of the at least one flexible line.  However, such changes in size or scale would be In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) 	For claim 10:  In Kim, the elongated holes are at least partially aligned with one another in normal operating conditions. (Kim in Fig. 14)   

Claims 11, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LI (US 2010/0178547) in view of Harada (US 5,555,950)
The teachings of Li are discussed above.
For claim 11:  Li does not explicitly teach first and second battery module housings mechanically connected together by at least one shear bolt configured to break upon application of a force exceeding a predetermined amount.  However, Harada in the same field of endeavor teaches a sheer bolt 28 as part of a battery supporting structure. (Harada in col. 14 lines 36-48)  The skilled artisan would find obvious to further modify Li with a shear bolt.  The motivation for such a modification is to minimize the transfer of increased kinetic energy to the vehicle body upon collision of the vehicle. (col. 1 lines 66-col. 7 line 4, col. 13 lines 52-58)
	For claim 14:  In Li, at least eight battery modules are disclosed (Li in [0066], Fig. 5), which teaches or at least suggests the battery arrangement including at least one additional battery module to the first and second battery modules within the battery housing. 
  	For claim 15:  Li does not explicitly teach the battery arrangement on or under a subfloor of the electrified vehicle.  However, Harada illustrates a state in which a battery arrangement (“battery carrier”) containing batteries is fixed to the underside of a vehicle body 8 of an electric vehicle. (Harada in col. 6 lines 42-56)  The skilled artisan would find obvious to place the battery 
 	For claim 19:  The prior art does not explicitly teach stops configured to limit a maximum relative displacement of the first and second battery module housings.  However, the skilled artisan would find obvious that the sidewalls of the battery housing in Harada would limit a maximum relative displacement of the battery module housings accommodated therein. (Harada in Fig. 2)

Allowable Subject Matter
Claims 2, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the instant invention regarding adjacent surfaces of the battery module housings are interlocked such that the first and second battery modules are prevented from moving relative to one another in both a longitudinal direction and a vertical direction.
Claims 12-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the instant invention regarding the first and second battery modules are arranged within a battery housing less rigid in the transverse direction that the first and second battery modules.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pflueger (US 2015/0188115) teaches a battery arrangement with an interlocked structure 12. (Pflueger in [0002], [0070])  US 2006/0024566 to Okada et al. teaches a battery arrangement for an electrified vehicle with interlocked battery modules. (Okada in [0002], Fig. 1, 3) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/Julian Anthony/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722